Citing various decisions of this court, the appellant assails as incorrect the conclusion stated in the original opinion, and contends that there is a variance in the allegation and proof with reference to the ownership of the alleged stolen sheep; at least, that there is an issue of fact upon the subject of possession which was erroneously withheld from the jury. We are constrained to conclude that the proper disposition of the case was made upon the original hearing.
The motion is overruled.
Overruled.